Citation Nr: 1600690	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease.

2. Entitlement to service connection for arthritis of the left hand.

3. Entitlement to service connection for chronic renal insufficiency, claimed as secondary to service-connected lumbar degenerative disc disease.

4. Entitlement to an increased rating for service-connected lumbar degenerative disc disease, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966 and from January 1974 to July 1989.

This case comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims file.

The issues of entitlement to service connection for arthritis of the left hand, entitlement to service connection for chronic obstructive pulmonary disease, and entitlement to an increased rating for service-connected lumbar degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The evidence is at least evenly balanced as to whether the Veteran's chronic renal insufficiency is the secondary result of medications used to treat his service-connected lower back disability.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, his chronic renal insufficiency is the secondary result of service-connected degenerative disc disease. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting the claim being decided, further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.   See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

The medical evidence includes the results of laboratory tests and a diagnosis of chronic renal insufficiency by a physician in private practice specializing in kidney disorders.  Although there is no indication that he developed this disease in service, the Veteran argues that chronic renal insufficiency is the secondary result of his service-connected degenerative disc disease.  In written statements and in his hearing testimony, the Veteran claims that, for many years, his physicians treated his back and knee pain using nonsteroidal anti-inflammatory agents.  According to the Veteran, these medications caused him to develop chronic renal insufficiency.

To support his claim, the Veteran submitted the records of his kidney specialist.  In February 2013, the kidney specialist also wrote the following opinion on the relationship between the Veteran's medications and his kidney disease:  "Based on my review of the database we have on this patient going back to 2008, it does appear quite possible that his multiyear exposure to various nonsteroidal anti-inflammatory agents including Celebrex, Mobic, Naprosyn, Vioxx and Relafen resulted in significant impairment of GFR [glomular filtration function] - and since stopping these agents several years ago his clearance levels have stabilized in their current range.  The fact that his renal [function] did stabilize after he stopped using the agents, does provide evidence that they were in fact a driver in producing his renal disorder originally."

In July 2010, the AOJ arranged for a VA physician to examine and to prepare a report on the disabilities related to this appeal.  Based on the records of the nephrologist who later provided February 2013 opinion, the VA examiner concurred in a diagnosis of chronic kidney disease stage III.  But in the VA examiner's opinion, it was less likely than not that the Veteran developed kidney disease because of his back medications.  The VA examiner gave this explanation: "Other risk factors for chronic renal insufficiency in this veteran include hypertension; atherosclerosis & vasculopathy (smoking); hence it is less likely than not aggravated by the [nonsteroidal anti-inflammatory agents] used to treat the Veteran's [service-connected] lumbar [degenerative disc disease]."

Having reviewed the evidence, the Board perceives certain weaknesses in the July 2010 VA examiner's opinion.  The examiner established that the Veteran's medical history indicated the presence of other risk factors - other than nonsteroidal anti-inflammatories - which are also linked to the development of chronic renal insufficiency.  But the examiner's opinion contains no rationale for supposing that, in the Veteran's case, these other factors, and not the ingestion of nonsteroidal anti-inflammatories, caused him to develop kidney disease.

The contrary opinion of the Veteran's kidney specialist, however, does offer a persuasive explanation.  According to the kidney specialist, the Veteran's kidney condition stabilized after he was instructed to stop taking nonsteroidal anti-inflammatory agents.  The kidney specialist's opinion is also consistent with the Veteran's medical history, which indicates the steady use of nonsteroidal anti-inflammatories for almost two decades.    

Each nexus opinion contained some rationale and should be given some weight, with the respective health care professionals' qualifications being a threshold consideration.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  Indeed, the cause of the Veteran's chronic renal insufficiency may never be known with certainty because there are positive and negative opinions on the nexus issue.  For this reason, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's chronic renal insufficiency is the secondary result of the Veteran's service-connected lumbar degenerative disc disease.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b).  Entitlement to service connection for chronic renal insufficiency is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for chronic renal insufficiency is granted.


REMAND

During his hearing testimony, the Veteran said that the symptoms of his degenerative disc disease have worsened since his most recent VA examination.  When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).   

A possible conflict in the evidence prevents the Board from assigning a staged rating for the period of time before the claimed increase in disability.  The lumbar spine disability is rated in part based on the degree of limitation of range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The July 2010 VA examiner recorded a series of range of motion test results.  The Veteran has questioned the accuracy of the examiner's test results and submitted a second set of test results, which apparently were recorded by the Veteran's private physical therapy provider less than two weeks before the July 2010 VA examination.  The physical therapist's measurements are not recorded in degrees, but rather in terms of a percentage.  It is unclear exactly what the percentage represents from the document.  The Veteran suggests that the therapist's measurements of, for example, 25 percent for flexion of the lumbosacral spine, reflects 25 percent of normal flexion, which he argues means 22.5 degrees.  If this is accurate, this evidence could support a higher rating than the results of the July 2010 VA examiner, which include, for example, a note indicating that forward flexion of the thoracolumbar spine was from zero to 60 degrees.  

On remand, the AOJ should provide a copy of the July 2010 physical therapy range of motion measurements to the VA examiner, who should review those measurements and, if necessary, explain whether the range of motion measurements in the July 2010 VA examination report require revision.  Pursuant to Savage v. Shinseki, 24 Vet. App. 259 (2011), on remand, the AOJ should also have an opportunity to clarify whether, as the Veteran suggests, the figure indicating 25 percent range of motion is meant to indicate a percentage of the "normal" range of motion according to 38 C.F.R. § 4.71a Plate V.  See Id. at 269 ("nothing in VA's statutes or regulations, or in this Court's caselaw, limits VA's authority or duty to return inadequate medical examination reports to only those reports prepared by VA medical examiners").  Specifically there should be contact with the private physical therapy provider to determine what the measurements mean in relation to what that organization considered "normal."

The Veteran has claimed that he has chronic obstructive pulmonary disease (COPD) as a result of his service-connected residuals of asbestos exposure.  Post-service medical records confirm a diagnosis of COPD, but the July 2010 VA examiner indicated that smoking, and not asbestos exposure, caused the Veteran's COPD.  According to the examiner, COPD is not one of the diseases caused by exposure to asbestos.  The Veteran has relied upon a Board decision in the case of another veteran.  Like the Veteran, the claimant in that case claimed service connection for COPD as a result of in-service asbestos exposure.  The text of the decision indicates that the issue was referred to a Veterans Health Administration examiner, who indicated that exposure to asbestos may cause or exacerbate airway obstruction and, although the amount of airway obstruction caused by exposure to asbestos in nonsmokers is likely small, in smokers or former smokers with COPD, asbestos exposure can exacerbate airway inflammation and obstruction.  

Prior Board decisions do not have precedential value.  See 38 C.F.R. § 20.1303 (2015).  Accordingly, the rationale described above is, by itself, insufficient to grant the Veteran's claim.  But by adopting this theory, the Veteran has demonstrated that the July 2010 VA examiner did not offer an opinion on the issue of whether asbestos exposure aggravated his COPD.  See Allen, 7 Vet. App. at 449 (service connection is available on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected) (emphasis added).  Because the examiner's opinion is incomplete without an opinion on aggravation, the Board will remand the Veteran's COPD to obtain an addendum opinion.

Finally, the July 2010 VA examiner opined that the Veteran's claimed arthritis of the left hand did not exist.  In light of an October 2010 radiology report, which indicates mild osteoarthritis of the left hand, that claim must also be remanded for a new medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1. After securing the necessary authorization from the Veteran, contact the physical therapy providers who recorded range of motion test results on July 7, 2010.  The providers should be provided with a copy of their own July 7, 2010 evaluation and asked to confirm that 25 percent range of motion means that the Veteran's range of motion was 25 percent of normal range of motion for the relevant movement, for example, 25 percent forward flexion means that the Veteran was only able to flex his spine 0 to 22.5 degrees (25 percent of 90 degrees forward flexion which is normal flexion according to 38 C.F.R. § 4.71a, Plate V).  If they have actual measurements of the ranges of motion that were scientifically determined, they should be asked to provide the actual motion ranges that were recorded.  They should also be asked to provide findings as what they consider "normal" as to all affected ranges of motion.

2. If the physical therapy providers confirm that the 25 percent measurement does indeed represent 25 percent of normal motion according to 38 C.F.R. § 4.71a, the AOJ should then provide a copy of the July 7, 2010 evaluation from the Veteran's physical therapy providers, together with any information obtained in response to the development requested in paragraph one of these instructions, to the July 2010 VA examiner.  The examiner should be asked to discuss the differences between the range of motion test results in the July 2010 VA examination and in the July 7, 2010 physical therapy evaluation, if any.  

3. Obtain an addendum opinion from the July 2010 VA examiner on the relationship the Veteran's COPD and his in-service exposure to asbestos.  If the July 2010 VA examiner is unavailable for any reason, the requested opinion should be obtained from an equally qualified person.  The entire electronic claims files must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected exposure to asbestos caused a permanent increase in severity of his COPD.  In entering this opinion, or one as to direct secondary etiology, the examiner should consider the Veteran's suggestions that, although the amount of airway obstruction caused by exposure to asbestos in nonsmokers is likely small, in smokers or former smokers with COPD, asbestos exposure can exacerbate airway inflammation and obstruction.  

4. Obtain an addendum opinion from the July 2010 VA examiner on the nature and etiology of the Veteran's claimed arthritis of the left hand.  If the July 2010 VA examiner is unavailable for any reason, the requested opinion should be obtained from an equally qualified person.  The entire electronic claims files must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  
The examiner should describe any diagnosed hand disorders.  For each disorder identified, the examiner should further indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed left hand arthritis or any other disorder of the left hand had its onset during the Veteran's service in the Air Force or is otherwise related to service.  In his or her report, the examiner should consider the October 2010 radiology report indicating the presence of arthritic changes in the Veteran's left hand.  A complete rationale should be provided for all opinions.

5. After the development above has been completed, to the extent possible, the Veteran should be afforded the opportunity for a new VA examination with a physician who has not previously examined him.  The Veteran's claims file, together with any new records obtained as a result of the development described in these instructions, should be provided to the examiner, who should then provide a written report on the current nature and severity of the Veteran's degenerative disc disease of the lumbar spine.

6. After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


